     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 SURESH MALLELA,                               :
                                               :     Civil Action No. 2:19-cv-01658
                      Plaintiff,               :
                                               :
     v.                                        :     The Honorable J. Nicholas Ranjan
                                               :
 COGENT INFOTECH CORP.,                        :
                                               :
                      Defendant.               :
                                               :


 DEFENDANT’S AMENDED BRIEF IN SUPPORT OF ITS PARTIAL MOTION
    TO DISMISS COUNTS I, IV, AND V OF PLAINTIFF’S COMPLAINT
               PURSUANT TO FED. R. CIV. P. 12(b)(6)


          Defendant Cogent Infotech Corp. (“Cogent”), by and through its attorneys, Maiello,

Brungo, and Maiello, LLP, hereby files this Amended Brief in Support of its Partial Motion

to Dismiss Counts I, IV, and V of Plaintiff's Complaint Pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

                            I.     FACTUAL BACKGROUND


          On December 20, 2019, Plaintiff Suresh Mallela initiated this action by filing a

Complaint in the United States District Court for the Western District of Pennsylvania.

(See Doc. No. 1). The Complaint alleges that Mr. Mallela was “lured” into employment

with Cogent as a technology professional with “promises of long-term work, large salaries,

health insurance and other benefits.” (Id. at ¶3). Mr. Mallela further alleges that Cogent

promised him assistance in obtaining a Permanent Residency Card (a “Green Card”). (Id.).



                                                   -1-                      310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 2 of 21




       The Complaint, however, specifically alleges that Cogent hired Mr. Mallela at an

hourly rate of Sixty Dollars ($60.00) per hour and, further, provided benefits such as

“health insurance and paid time off.” (Id. at ¶29). The Complaint alleges that Mr. Mallela

began working for Cogent in December, 2017 and ceased working for Cogent on April 30,

2019, after a period of seventeen (17) months. (Id. at ¶31). Other than the claim that

Cogent purportedly failed to assist Mr. Mallela in obtaining a Green Card, Mr. Mallela’s

sole employment-related claim against Cogent is that Cogent allegedly failed to pay him

wages for one (1) of the seventeen (17) months when he worked for Cogent. (Id. at ¶33).

Notably, Mr. Mallela alleges that Cogent failed to pay his wages for April, 2019, the last

month he worked for Cogent. (Id.).

       The Complaint contains six (6) causes of action against Cogent: (1) a purported

violation of the Trafficking Victims Protection Act of 2000 and Trafficking Victims

Reauthorization Act of 2003 (the “Trafficking Act”); (2) a purported violation of the Fair

Labor Standards Act; (3) an alleged violation of the Pennsylvania Wage Payment and

Collection Law; (4) an alleged claim of Intentional Infliction of Emotional Distress; (5) an

alleged claim of Negligent Infliction of Emotional Distress; and (6) an alleged claim of

Breach of Contract. (Id. at ¶¶37-69).

                                  IV.     ARGUMENT

A.     Count I of the Complaint Fails to Set Forth a Viable Claim Against Cogent
       Under the Trafficking Victims Protection Act of 2000 and the Trafficking
       Victims Reauthorization Act of 2003.


       Count I of the Complaint alleges that Cogent violated four (4) specific sections of

the Trafficking Act, 18 U.S.C. §§1590 – 1597. Even if accepted as true, the averments in

Complaint cannot support a claim under any of these Sections of the Trafficking Act.



                                               -2-                         310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 3 of 21




1. 18 U.S.C. §1589 – Forced Labor

       As will be demonstrated by this section of this Brief, the Complaint fails assert a

valid claim under Section 1589 of the Trafficking Act because it fails to allege: (1) the

required intent on the part of Cogent to coerce Mallela to remain in his job; and/or (2) that

Mr. Mallela reasonably believed he had no choice but to remain as an employee of Cogent.

       Section 18 U.S.C. §1589 provides, in pertinent part:

               (a) Whoever knowingly provides or obtains the labor or services of a person
                   by any one of, or by any combination of, the following means--

                   (1) by means of force, threats of force, physical restraint, or threats of
                       physical restraint to that person or another person;

                   (2) by means of serious harm or threats of serious harm to that person
                       or another person;

                   (3) by means of the abuse or threatened abuse of law or legal process;
                       or

                   (4) by means of any scheme, plan, or pattern intended to cause the
                       person to believe that, if that person did not perform such labor or
                       services, that person or another person would suffer serious harm or
                       physical restraint,

               shall be punished as provided under subsection (d).

               (b) Whoever knowingly benefits, financially or by receiving anything of
                   value, from participation in a venture which has engaged in the
                   providing or obtaining of labor or services by any of the means
                   described in subsection (a), knowing or in reckless disregard of the fact
                   that the venture has engaged in the providing or obtaining of labor or
                   services by any of such means, shall be punished as provided in
                   subsection (d).

               (c) In this section:

                   (1) The term “abuse or threatened abuse of law or legal process” means
                       the use or threatened use of a law or legal process, whether
                       administrative, civil, or criminal, in any manner or for any purpose
                       for which the law was not designed, in order to exert pressure on




                                               -3-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 4 of 21




                         another person to cause that person to take some action or refrain
                         from taking some action.

                      (2) The term “serious harm” means any harm, whether physical or
                          nonphysical, including psychological, financial, or reputational
                          harm, that is sufficiently serious, under all the surrounding
                          circumstances, to compel a reasonable person of the same
                          background and in the same circumstances to perform or to
                          continue performing labor or services in order to avoid incurring
                          that harm.

       As a threshold matter, “[t]he [Trafficking Act] is an Act to combat trafficking of

persons, especially into the sex trade, slavery, and slavery-like conditions, in the United

States and countries around the world through prevention, through prosecution and

enforcement against traffickers, and through protection and assistance to victims of

trafficking.” Aguilera v. Aegis Communications Group, LLC, 72 F.Supp. 3d 975, 978

(W.D. Mo. 2014). “Section 1589 [of the act] is intended to address serious trafficking, or

cases where traffickers threaten harm to third persons, restrain their victims without

physical violence or injury, or threaten dire consequences by means other than overt

violence.” Muchira v. Al-Rawaf, 850 F.3d 605, 618 (4th Cir. 2017). In an effort to do so,

the Act provides victims with the right to assert a claim under Section 1598 if they are

coerced or forced to perform work or provide service as a result of physical force, physical

restraint, serious harm or abuse or if they are mentally coerced to perform work through

threats of force, threats of physical restraint, threats of serious harm to that person or

another person. Id.

       The Act also recognizes that victims can be coerced into performing work through

abuse of law or threatened abuse of the legal process. Id. Although the Federal Courts have

not established a bright-line rule as to what exactly constitutes the type of “abuse of legal

process” that is sufficient to support a claim under Section 1598, |several Courts have held



                                                -4-                         310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 5 of 21




that threats of deportation could amount to an abuse of process and support a claim under

Section 1598.    See Adia v. Granduer Management, Inc., 933 F.3d 89, 93 (2d Cir.

2019)(Finding that that employer’s representation to an employee that “[employer] would

cancel or withdraw his immigration sponsorship if he left them or would be difficult to

them regarding his work”, could constitute an abuse of legal process under Section

1589(a)(3)). However, as the Ninth Circuit noted in Aguilera v. Aegis Communications

Group, LLC, (when discussing the application of the TVPA), “[n]ot all bad employer-

employee relationships will constitute forced labor.” 72 F.Supp.3d at 978 (citing U.S. v.

Dann, 652 F.3d 1160, 1169 (9th Cir.2011))(emphasis added). Moreover, the Courts have

held that warnings regarding the potential consequences of an immigrant’s decision to

leave a job with his or her sponsoring employer is not “serious harm”—and warning of

such a consequence is not a “threat”—under the Trafficking Victims Protection Act. See

Headley v. Church of Scientology Int'l, 687 F.3d 1173, 1180 (9th Cir. 2012)(recognizing

that warnings that immigrant employee could have been declared “suppressive persons”

and thus potentially to have lost contact with family, friends if they left their position held

not to constitute violation of Act); Muchira v. Al-Rawaf, 850 F.3d at 624 (Recognizing

warnings of adverse but legitimate consequences do not amount to coercion that will

support claim under abuse of process provisions in Section 1598 of the Act). As a

consequence, as the Third Circuit noted in Zavala v. Wal-Mart Stores, Inc., 691 F.3d 527,

540 (3d Cir. 2012), “[a]bsent some special circumstances, threats of deportation are

insufficient to constitute involuntary servitude.” Consequently, when “applying the Act,

[the Court] must distinguish between improper threats or coercion and permissible




                                                -5-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 6 of 21




warnings of adverse but legitimate consequences.” Muchira v. Al-Rawaf, 850 F.3d at 624,

citing to Headley, 687 F.3d at 1180.

        The Courts also recognize that “[c]ompulsion of services by the use or threatened

use of physical or legal coercion is a necessary incident of a condition of involuntary

servitude.” United States v. Kozminski, 487 U.S. 931, 953, 108 S. Ct. 2751, 2765, 101 L.

Ed. 2d 788 (1988); see also, Muchira v. Al-Rawaf, 850 F.3d at 618 (Finding that to

establish a claim under Section 1589 “[t]here must be evidence from which the jury could

find “that the employer intended to cause the victim to believe that she would suffer serious

harm … if she did not continue to work.”). Thus,“[t]he linchpin of the serious harm analysis

under §1589 is not just that serious harm was threatened but that the employer intended the

victim to believe that such harm would befall her” if she left her employment.” Muchira

v. Al-Rawaf, 850 F.3d at 618 (emphasis added). As a result, a plaintiff, seeking to assert a

claim under Section 1589, must establish that the defendant employer intended for the use

physical force, threats or abuse of process to cause the victim to reasonably believe that he

or she had a choice but to perform the work. Id.

        The Fourth Circuit’s recent decision in Muchira v. Al-Rawaf, supra, clearly

illustrates this point. In Muchira, the Fourth Circuit held that a Kenyan national, who was

employed as a housemaid for a Saudi family in the United States failed to establish either

a violation of § 1589(a)(2) of §1589(a)(3) of the Trafficking Act when it held in pertinent

part that:

             Muchira misapprehends the scope of the forced labor statute.
             “[N]ot all bad employer-employee relationships or even bad
             employer-immigrant ... relationships will constitute forced labor.”
             And Muchira cannot establish a forced labor claim by presenting
             evidence that her employment environment caused her to
             experience psychological harm. Rather, Muchira must present



                                               -6-                          310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 7 of 21




           sufficient evidence upon which a jury could reasonably conclude
           that the Saudi family knowingly or intentionally engaged in actions
           or made threats that were sufficiently serious to compel a
           reasonable person in Muchira’s position to remain in the Saudi
           family’s employ, against her will and in order to avoid such threats
           of harm, when she otherwise would have left. She has failed to do
           so. The record does not suggest that the Saudi family knowingly
           forced Muchira to provide her labor or services by means of
           serious harm or threats of serious harm, that she continued to labor
           in order to avoid physical or psychological harm, or that the
           conditions of her employment were such that she reasonably
           believed that she had no viable “exit option.”

                           *              *                  *

           We likewise reject Muchira’s claims that she has presented
           sufficient evidence that the Saudi family knowingly coerced her
           into providing her labor and services by “by means of the abuse or
           threatened abuse of law or legal process.”

                           *               *                 *

           Again, Muchira misapprehends the statutory requirements of the
           TVPA. The term “ ‘abuse or threatened abuse of law or legal
           process,’ means the use or threatened use of a law or legal process
           ... in order to exert pressure on another person to cause that person
           to take some action or refrain from taking some action.” It requires
           more than evidence that a defendant violated other laws of this
           country or encouraged others to do the same. It requires proof that
           the defendant “knowingly” abused the law or legal process as a
           means to coerce the victim to provide labor or services against her
           will.

850 F.3d at 620–23 (emphasis added)

       The Courts also recognize that an alleged victim’s claim or belief that he was

coerced into involuntary servitude must be reasonable. See Muchira v. Al-Rawaf, 850 F.3d

at 618 (“The harm or threat of harm, considered from the vantage point of a reasonable

person in the place of the victim, must be sufficiently serious to compel that person to

remain in her condition of servitude when she otherwise would have left.”). As a result,

an employee cannot assert a claim under the Act or allege involuntary servitude if the



                                               -7-                         310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 8 of 21




employee or another reasonable person in their shoes would know or understand that he or

she has a choice and can voluntarily quit or leave. Id.

       The Third Circuit’s decision in Zavala v. Wal Mart Stores Inc., supra, provides a

perfect example of this principle. In Zavala, supra, illegal immigrants who took jobs with

contractors of Wal–Mart to clean its stores brought claims under RICO against Wal-Mart,

contending that alleged violations of the criminal penalty portion of the Trafficking Act

constituted the predicate acts that allowed them to assert the RICO claims against Walmart.

The Third Circuit, however, rejected this argument and affirmed the trial court decision,

which dismissed these claims, finding that the workers could not assert claims under RICO

through the Trafficking Act based on involuntary servitude, when it held:

            To the extent Plaintiffs allege that they were threatened with
            deportation, those allegations are likewise insufficient to constitute
            involuntary servitude. In United States v. Kozminski, the Supreme
            Court observed that it was “possible” that threatening an
            immigrant with deportation might amount to a “threat of legal
            coercion” resulting in involuntary servitude. At the same time, the
            Court endorsed Judge Friendly's observation in United States v.
            Shackney, 333 F.2d 475 (2d Cir.1964): “The most ardent believer
            in civil rights legislation might not think that cause would be
            advanced by permitting the awful machinery of the criminal law
            to be brought into play whenever an employee asserts that his will
            to quit has been subdued by a threat which seriously affects his
            future welfare but as to which he still has a choice, however
            painful.”. In Shackney, the Second Circuit further held:

                       [W]e see no basis for concluding that because the
                       statute can be satisfied by a credible threat of
                       imprisonment, it should also be considered satisfied
                       by a threat to have the employee sent back to the
                       country of his origin, at least absent circumstances
                       which would make such deportation equivalent to
                       imprisonment or worse.... [A] holding in involuntary
                       servitude means to us action by the master causing
                       the servant to have, or to believe he has, no way to
                       avoid continued service or confinement, ... not a
                       situation where the servant knows he has a choice



                                                -8-                          310364,13014.11
      Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 9 of 21




                      between continued service and freedom, even if the
                      master has led him to believe that the choice may
                      entail consequences that are exceedingly bad....
                      While a credible threat of deportation may come
                      close to the line, it still leaves the employee with a
                      choice, and we do not see how we could fairly bring
                      it within § 1584 without encompassing other types of
                      threat.

            We agree with Judge Friendly's analysis. Absent some special
            circumstances, threats of deportation are insufficient to constitute
            involuntary servitude.

            Plaintiffs do not claim that they were compelled to come to work
            each day. While they allege that managers often kept them beyond
            the end of their shift to finish their work, they do not claim that
            they were forced to remain once that work was finished. The
            record demonstrates that Plaintiffs often switched jobs, freely
            moving to different employers in different cities. Plaintiffs do not
            allege that previous employers ever pursued them to compel their
            return to a previous position. And while a broad reading of
            Plaintiffs' allegations could lead to the conclusion that they were
            threatened with deportation for refusing to work, that is legally
            insufficient to constitute involuntary servitude.

691 F.3d at 540–41.

       The application of these principles to Mr. Mallela’s claim under Section 1598 of

the Act, likewise, compels the dismissal of this portion his claim/Complaint. Indeed, the

Complaint is utterly devoid of any allegations of Cogent intentionally threatening Mallela

or otherwise intentionally coercing him to remain in Cogent’s employ. (See Doc. No. 1,

generally). The Complaint’s only allegations of wrongdoing against Cogent involve

Cogent’s purported lackadaisical approach to helping Mr. Mallela obtain a Green Card and

Cogent’s supposed failure to pay him for a month of work. (See Doc. No. 1 at ¶¶3, 30, 32,

33). The averments of the Complaint establish no connection between these actions and

Mr. Mallela’s decision to remain in his position or that any way establish that this was the

intended effect of Cogent’s conduct.



                                               -9-                         310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 10 of 21




       There is no allegation that demonstrates or alleges how Cogent’s action forced Mr.

Mallela to remain employed by Cogent or that otherwise suggest that the actions of Cogent

forced him to reasonably believe that he had no choice other than to remain in his job. In

fact, Mr. Mallela’s own allegations demonstrate that he left Cogent’s employment

voluntarily after April 30, 2019 (See Complaint, ¶31).

       The Complaint is also devoid of any allegation that Cogent abused the legal process

or threatened Mr. Mallela’s immigration status, beyond a conclusory statement that Cogent

unlawfully retaliated against Mr. Mallela by withholding pay, due to his purported

complaints of illegal treatment, and that this somehow jeopardized his visa status or

otherwise cause him to remain employed with Defendant. (See Plaintiff’s Complaint at

¶35(d)). It is unknown how an alleged withholding of a month’s pay could jeopardize

one’s immigration status, other than possibly making it harder for the applicant/immigrant

to pay counsel or filing fees. Such a connection, however, is tenuous at best as the

Complaint demonstrates that Mallela was admittedly paid a considerable amount of wages

for the year and a half period before April of 2019. In addition, although the Complaint

alleges that Cogent failed to provide assistance to Mr. Mallela in obtaining a Green Card,

it fails to allege that Cogent’s inaction was designed to coerce him to remain in Cogent’s

employ against his will. To the contrary, the allegations in the Complaint demonstrate that

he was well-compensated for his services by receiving a high hourly wage and fringe

benefits. Such an arrangement implies a traditional employee-employer relationship rather

than the type of coercive behavior which the Trafficking Act was designed to address.

Accordingly, the claims under Section 1598 should be dismissed.




                                             - 10 -                       310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 11 of 21




2.   18 U.S.C. §1590 – Trafficking with Respect to Peonage, Slavery, Involuntary
     Servitude, or Forced Labor.


       The Complaint also fails state a claim under Section 1590 of the Trafficking Act,

because it fails to allege a required predicate underlying violation of the Act.

       Section 18 U.S.C.A. §1590 provides, in pertinent part:

               (a) Whoever knowingly recruits, harbors, transports, provides, or
                   obtains by any means, any person for labor or services in
                   violation of this chapter shall be fined under this title or
                   imprisoned not more than 20 years, or both. If death results
                   from the violation of this section, or if the violation includes
                   kidnapping or an attempt to kidnap, aggravated sexual abuse,
                   or the attempt to commit aggravated sexual abuse, or an
                   attempt to kill, the defendant shall be fined under this title or
                   imprisoned for any term of years or life, or both.

       As discussed in the case of Martinez-Rodriguez v. Giles, 391 F.Supp. 3d 985, 999

(D. Idaho 2019), “[a]s a threshold matter, a §1590 claim depends on a predicate

[Trafficking Act] offense—such as forced labor.” Id. (citing Lagayan v. Oden, 199 F.

Supp. 3d 21, 29 (D.C.C. 2016)). If the underlying activity is not a violation of the

Trafficking Act, the action cannot support a claim under Section 1590. Id.

       In addition, the Courts have recognized that mere disagreements regarding job

duties or employment obligations do not rise to the level of predicate offenses and therefore

will not support a claim under Section 1590 of the Act. Martinez-Rodriguez v. Giles, 391

F.Supp. 3d at 1000. For example, in Martinez-Rodriguez, a group of professional

veterinarians sued an employer under Section 1590 of the Trafficking Act claiming that the

employer engaged in a conspiracy to bring the veterinarians to the United States for the

purpose of forced labor.      The District Court, however, disagreed, finding that the

veterinarians’ claims under Section 1590 were not sustainable as there was no underlying

violation of Section 1589 when it held:


                                               - 11 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 12 of 21




            [T]he Court has weighed all of the facts and—even accepting
            Plaintiffs' version as true (as is the Court's duty at summary
            judgment)—the testimony and evidence does not amount to either
            forced labor or trafficking under the [Trafficking Act]. At the least,
            the issues raised are disagreements about job duties, employment
            obligations, or expectations, and at the very most they are
            employment, contract, or discrimination claims,[Note 7] but none
            of the testimony rises to the level of federal trafficking or forced
            labor.

                   [Note 7] Said differently, there are clearly disagreements
                   in this case—potentially even material disputes—
                   concerning whether or not Defendants fulfilled their
                   promises in regard to work duties, working conditions,
                   or job compensation; however, none of these arguments
                   are relevant to the claims of forced labor or trafficking
                   (or if they are related, it is only secondary). The question
                   at issue in these federal [Trafficking Act] claims is
                   whether Defendants knowingly obtained and kept
                   Plaintiffs employed through illegal means. The Court
                   does not find sufficient evidence (and no dispute as to
                   any evidence) to support such a finding.

391 F. Supp. 3d 985, 1000 (D. Idaho 2019)

       Similarly, the claims asserted by Mr. Mallela are more akin to employment and

contractual disputes, which do not rise to an actionable claim for a violation of the forced

labor statute. As a result, this Court, like the Court in Martinez-Rodriguez v. Giles, supra,

should find that they do not establish a cognizable forced labor claim, and dismiss Mr.

Mallela’s claim under this Section of the Act.


3.    18 U.S.C. §1592 - Unlawful Conduct with Respect to Documents in
      Furtherance of Trafficking, Peonage, Slavery, Involuntary Servitude, or
      Forced Labor.


       The Complaint also fails to assert a valid claim under Section 1592 of the

Trafficking Act, because the Complaint fails to allege the type of unlawful conduct with




                                               - 12 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 13 of 21




respect to Mallela’s immigration documents that is necessary to assert a claim under this

Section.

       Section 18 U.S.C. §1592 provides in pertinent part:

               (a) Whoever knowingly destroys, conceals, removes, confiscates, or
                   possesses any actual or purported passport or other immigration
                   document, or any other actual or purported government identification
                   document, of another person—

                       (1) in the course of a violation of section
                           1581, 1583, 1584, 1589, 1590, 1591, or 1594(a);

                       (2) with intent to violate section 1581, 1583, 1584, 1589, 1590,
                           or 1591; or

                       (3) to prevent or restrict or to attempt to prevent or restrict, without
                           lawful authority, the person's liberty to move or travel, in order
                           to maintain the labor or services of that person, when the person
                           is or has been a victim of a severe form of trafficking in persons,
                           as defined in section 103 of the Trafficking Victims Protection
                           Act of 2000,

                   shall be fined under this title or imprisoned for not more than 5 years,
                   or both.

       However, as with other claims under the Trafficking Act, in order to establish a

claim under Section 1592, a plaintiff must prove intent or specifically that the destruction,

concealment, confiscation or possession of his or her passport or other immigration

document, was done with the intent to coerce the victim to perform a job or service. See

United States v. Alstatt, 858 F. Supp. 2d 1032, 1047 (D. Neb. 2012)(Finding that

government could not assert claim under Section 1592 despite its retention of victim’s

passport, because the court cannot find beyond a reasonable doubt that the defendants

intended to commit peonage). In recognition of this requirement, the cases where plaintiffs

have successfully sustained claims for a violation of this Section involve scenarios where

defendants assert and maintain actual control over an individual’s physical immigration



                                               - 13 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 14 of 21




documents. See Lagayan v. Oden, 199 F. Supp. 3d at 28-29 (Finding that allegations that

employer took her passport from her before she boarded the plane to the United States and,

kept the passport hidden in their home “for the entirety of Plaintiff’s work for them. Was

sufficient to support claim under Section 1592); Nunag–Tanedo, 790 F.Supp.2d at 1147

(Finding that alleged instances where Defendants possessed and refused to return passports

and visas was sufficient to state a claim under § 1592); Franco v. Diaz, 51 F. Supp. 3d 235,

247 (E.D.N.Y. 2014)(Finding that Plaintiff allegations that her passport was taken from

her under false pretenses shortly after her arrival, and that her employer later came into

possession of it and kept it from her were sufficient to state claims under Section 1592).

       The Complaint is completely devoid of any such allegation, beyond conclusory

statements. Although the Complaint contains an unsupported allegation that Cogent

knowingly violated this Section “as described above,” the Complaint fails to allege any

factual basis for that contention beyond a mere recitation of the text of the statue and the

unsupported allegation that Cogent knowingly violated this Section “as described above”

(See Doc. No. 1 at ¶43-44, generally). A review of the preceding portions of the Complaint,

however, fails to identify any factual basis for that contention. In the preceding parts of the

Complaint, it does not allege that how Cogent obtained Mr. Mallela’s passport or when

destroyed, confiscated, concealed, withheld or intentionally did anything with respect to

his passport other than apparently failing to live up to the alleged promise to help him

secure a Green Card. More importantly, he fails to allege that Cogent destroyed, or

confiscated with the express intent of forcing him into involuntary servitude. This claim

therefore does not rise to the level of intent necessary to assert a claim under Section 1592.

Accordingly, Mr. Mallela is unable to support a claim for violation of the Trafficking Act




                                               - 14 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 15 of 21




based on this Section and this claim or portion of the Complaint should therefore be

dismissed.


4.     18 U.S.C. §1597 - Unlawful Conduct With Respect to Immigration Documents.


       The Complaint, likewise, fails to assert a valid claim under Section 1597 of the

Trafficking Act, because the Complaint fails to allege the type of unlawful conduct with

respect to Mallela’s immigration documents that is necessary to assert a claim under this

Section.

       Section 18 U.S.C. §1597 provides in pertinent part:

             (a) Destruction, Concealment, Removal, Confiscation, or Possession of
                 Immigration Documents. -- It shall be unlawful for any person to
                 knowingly destroy, conceal, remove, confiscate, or possess, an
                 actual or purported passport or other immigration document of
                 another individual –

                 (1) in the course of violating section 1351 of this title or section
                     274 of the Immigration and Nationality Act (8 U.S.C. 1324);

                 (2) with intent to violate section 1351 of this title or section 274 of
                     the Immigration and Nationality Act (8 U.S.C. 1324); or

                 (3) in order to, without lawful authority, maintain, prevent, or
                     restrict the labor of services of the individual.

       Although there appears to be no Court that has addressed this issue, Cogent submits

that, like claims under other sections in the Trafficking Act, in order to establish a claim

under Section 1597, a plaintiff must prove intent or specifically that the employer took

action or specifically destroyed, concealed or confiscated a person’s passport or other

immigration document, intentionally in an effort to coerce the victim into involuntary

servitude. Cf. United States v. Alstatt, 858 F. Supp. 2d 1032, 1047 (D. Neb. 2012)(Finding

that government could not assert claim under the Act despite its retention of victim’s



                                                - 15 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 16 of 21




passport, because the court cannot find beyond a reasonable doubt that the defendants

intended to commit peonage).

       The Complaint is completely devoid of any such allegation that would support a

claim under this section, beyond a mere recitation of the text of the statue and the

unsupported allegation that Cogent knowingly violated this Section “as described above”

(See Doc. No. 1 at ¶43-44, generally). Once again, it is important to note that the preceding

sections of the Complaint do not identify any factual basis for that contention. They do not

allege that Cogent destroyed, confiscated, concealed, withheld or intentionally did

anything with respect to Mr. Mallela’s passport other than apparently failing to live up to

the alleged promise to help him secure a Green Card. Accordingly, the Court should find

that Mr. Mallela is unable to support a claim for violation of the Trafficking Act based on

Section 1597 and dismiss this claim/portion of the Complaint.


B. Count IV of the Complaint Fails to Set Forth a Viable Claim Against Cogent for
   Intentional Infliction of Emotional Distress.


       The factual averments of Plaintiff’s Complaint also cannot, and do not, support a

claim for Intentional Infliction of Emotional Distress as that tort has been defined by the

state courts of Pennsylvania. In particular, Pennsylvania law provides the limited right to

recover damages from “[o]ne who by extreme and outrageous conduct intentionally or

recklessly causes severe emotional distress to another.” Winer v. Senior Living Guide,

Inc., 2013 WL 1217582, *14 (W.D. Pa. Jan. 17, 2013)(citing Hoy v. Angelone, 554 Pa.

134, 720 A.2d 745, 753 (1998). However, the Courts “[h]ave been wary to allow recovery

for a claim of intentional infliction of emotional distress.” Id. at *15. “Only if conduct

which is extreme or clearly outrageous is established will a claim be proven.” Id. As the



                                              - 16 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 17 of 21




Pennsylvania Superior Court noted, “[t]he conduct must be so outrageous in character, and

so extreme in degree, as to go beyond all possible bounds of decency and to be regarded

as atrocious, and utterly intolerable in a civilized society.” Id. (citing Buczek v. First

National Bank of Mifflintown, 366 Pa. Super. 551, 558, 531 A.2d 1122, 1125 (1987)).

“Described another way, [i]t has not been enough that the defendant has acted with intent

which is tortious or even criminal, or that he has intended to inflict emotional distress, or

even that his conduct has been characterized by ‘malice,’ or a degree of aggravation that

would entitle the plaintiff to punitive damages for another tort.” Id. (citing Daughen v.

Fox, 372 Pa. Super. 405, 412, 539 A.2d 858, 861 (1988).

       “Only a few cases have presented behavior so “outrageous” that courts have been

willing to allow a claim for intentional infliction of emotional distress.” Id. (see

also Papieves v. Lawrence, 437 Pa. 373, 263 A.2d 118 (1970)(defendant stuck and killed

the plaintiffs' son with a car, failed to seek medical attention, and buried the body in a

field); Banyas v. Lower Bucks Hosp., 293 Pa. Super. 122, 437 A.2d 1236 (1981)(plaintiff

was involved in a fight which resulted in the other participant receiving a broken jaw that

required surgery, but the person died during surgery due to hospital negligence; the hospital

falsified the records and the plaintiff was charged with murder); Chuy v. Philadelphia

Eagles Football Club, 595 F.2d 1265 (3d Cir.1979)(team physician falsely reported to the

media that football player had a fatal disease)).

       According to the Complaint, Cogent’s alleged conduct includes: underpaying Mr.

Mallela’s wages for one (1) month (See Doc No. 1 at ¶¶3, 33), failing to assist him in

obtaining a Green Card (Id. at ¶¶3, 32), and general unspecified allegations of verbal abuse

(Id. at ¶¶3, 35(c)). Such allegations fall well short of the “outrageous behavior” standard




                                               - 17 -                       310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 18 of 21




articulated by the Courts in Papieves, Banyas, and Chuy. To the contrary, the allegations

against Cogent are more properly classified as mundane employment disputes rather than

extreme, outrageous conduct that goes beyond the bounds of human decency. Accordingly,

as Mr. Mallela has failed to allege any conduct on the part of Cogent that would meet the

requisite standard to support a claim for Intentional Infliction of Emotional Distress, Count

IV of the Complaint must be dismissed, with prejudice.


C. Count V of the Complaint Fails to Set Forth a Viable Claim Against Cogent for
   Negligent Infliction of Emotional Distress.


    The factual averments of the Complaint also do not support a claim for Negligent

Infliction of Emotional Distress. Despite Mr. Mallela’s attempt to expand a duty to Cogent

under various constitutional, federal statutory, and international legal provisions1, a claim

for Negligent Infliction of Emotional Distress is driven by state law. See Jayme v. MCI

Corp., 328 F. App'x 768, 770 (3d Cir. 2008)(“[A]claim for infliction of emotional distress

is similarly a matter of state law”).

        Under Pennsylvania law, a cause of action for negligent infliction of emotional

distress (“NIED”) has been limited to the following four factual scenarios: (1) situations

where the defendant had a special contractual or fiduciary relationship with the plaintiff;

(2) the plaintiff was subjected to a physical impact; (3) the plaintiff was in a zone of danger,

thereby reasonably experiencing a fear of impending physical injury; and (4) the plaintiff

observed a tortious injury to a close relative. Weiley v. Albert Einstein Medical Center, 51

A.3d 202 (Pa.Super. 2012); Toney v. Chester County Hosp., 961 A.2d 192 (Pa.Super.



1None of the statutory provisions cited in Count V of Complaint provide a claimant with the
express right to recover damages for negligent infliction of emotional distress.


                                                 - 18 -                         310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 19 of 21




2008), 36 A.3d 83 (Pa. 2011); MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d 565,

592 (W.D. Pa. 2019).

       In addition, the Pennsylvania Supreme Court also recognized that “[n]ot all

breaches of duties should result in compensable emotional distress claims.” Toney v.

Chester Cty. Hosp., 614 Pa. 98, 111, 36 A.3d 83, 91 (2011). Instead, the Pennsylvania

Supreme Court has also “found it prudent to limit the reach of [a claim for negligent

infliction of emotional distress] to preexisting relationships involving duties that obviously

and objectively hold the potential of deep emotional harm in the event of breach.” Toney

v. Chester County Hospital, 614 Pa. 98, 36 A.3d 83, 95 (2011). “The special relationships

must encompass an implied duty to care for the plaintiff's emotional well-being” and “[t]he

potential emotional harm must not be the type that a reasonable person is expected to bear.”

Id. “Compensable emotional harm has been described as “likely to be experienced as a

visceral and devastating assault on the self” such that it “resemble[s] physical agony in its

brutality.”” Id.; MDB v. Punxsutawney Christian Sch., 386 F. Supp. 3d at 594.

       The Courts have also held that to sustain a cause of action under any of the four

theories of negligent infliction of emotional distress, the plaintiff must have experienced

physical injury as a result of having been exposed to a traumatic event. Toney v. Chester

County Hosp., 2008 PA Super 268, 961 A.2d 192 (2008), order aff'd, 614 Pa. 98, 36 A.3d

83 (2011) (Finding that long-continued nausea or headaches, repeated hysterical attacks,

or mental aberration is sufficient physical injury to maintain NIED cause of action);

Simmons v. AAA E. Cent. Century III Office, No. CIV.A. 12-1457, 2012 WL 5208630, at

*2 (W.D. Pa. Oct. 19, 2012)(Dismissing plaintiff’s NIED claim because “he fail[ed] to




                                               - 19 -                        310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 20 of 21




allege any sort of physical manifestation of the emotional harm that he allegedly suffered

at the hands of Defendant.”).

       In the present case, the Complaint fails to allege that Mr. Mallela’s relationship

with Cogent was anything more than that of an employee and employer. Furthermore, the

Complaint alleges that Mr. Mallela’s harm consisted of a purported wage underpayment,

Cogent’s alleged failure to assist him in obtaining a Green Card, and unspecified verbal

abuse. (See Doc. No. 1 at ¶¶3, 30, 32). Such actions, even if true, would not result in

“visceral and devastating assault on the self.” Moreover, Plaintiff’s Complaint lacks any

allegations that Cogent’s purported negligent infliction of emotional distress resulted in

bodily harm to Mr. Mallela. Accordingly, under the case law cited above, Count V of the

Complaint must be dismissed.

                                   II.    CONCLUSION


       For the good and sound reasons advanced in its Partial Motion to Dismiss and Brief

in Support, Defendant Cogent Infotech Corp. respectfully requests that this Court grant its

Partial Motion to Dismiss in its entirety and dismiss Counts I, IV, and V of Plaintiff’s

Complaint with prejudice because any amendment would be futile.

                                             Respectfully submitted,

                                             MAIELLO, BRUNGO & MAIELLO, LLP

                                             /s/ Steven P. Engel
                                             Steven P. Engel, Esquire
                                             Pa. I.D. #74524
                                             Southside Works
                                             424 South 27th Street, Suite 210
                                             Pittsburgh, PA 15203
                                             (412) 242-4400

                                             (Attorneys for Defendant)


                                             - 20 -                       310364,13014.11
     Case 2:19-cv-01658-NR Document 10 Filed 03/31/20 Page 21 of 21




                            CERTIFICATE OF SERVICE


     I, the undersigned, hereby certify that on this 28th day of March, 2020, a true and

correct copy of the foregoing Brief in Support of Partial Motion to Dismiss Plaintiff’s

Complaint Pursuant to Fed.R.Civ.P. 12(b)(6) has been sent via First-Class U.S. Mail,

and has been electronically filed with the Clerk of Court via the District Court Electronic

Case Filing system, which will deliver notification of such filing to the following

individuals:



                               Benjamin J. Sweet, Esquire
                               The Sweet Law Firm, P.C.
                                 1145 Bower Hill Road
                                       Suite 104
                                 Pittsburgh, PA 15243

                             Christopher L. Nelson, Esquire
                                 John J. Gross, Esquire
                              The Weiser Law Firm, P.C.
                                   22 Cassatt Avenue
                                   Berwyn, PA 19312




                                             MAIELLO, BRUNGO & MAIELLO, LLP



                                             /s/ Steven P. Engel
                                             Steven P. Engel, Esquire




                                             - 21 -                       310364,13014.11
